DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments field on 12/22/2021 have been entered. Claims 1-23 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 09/03/0201.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zeba Ali on 02/17/2022.
The application has been amended as follows: 
Amend claim 1: In lines 6-7, “such that the upper slit having an opening in a lower surface of the inner rod and the lower slit having an opening” is changed to “such that the upper slit has an opening in a lower surface of the inner rod and the lower slit has an opening”. In line 16, “the notch” is changed to “the at least one notch”.
Amend claim 4: The compliant mechanism of claim 3, wherein one or more proximal grooves or teeth of the plurality of grooves or teeth have each an inclined proximal surface with an obtuse angle, such that as the rod is extended, the at least one notch slides from a proximal groove or tooth to the next distally adjacent groove or tooth.
Amend claim 6: In line 3, “having” is changed to “has”.
Amend claim 14: The compliant mechanism of claim 12, wherein the surgical grasper instrument comprises a hinge-based alligator jaw mechanism.
Amend claim 15: In line 1, “a rod” is changed to “an inner rod”. In line 16, “the surface of the inner rod” is changed to “a surface of the inner rod”.
Amend claim 18: In lines 1-2, “according to claims 16 and 17” is changed to “according to claim 15”.
REASONS FOR ALLOWANCE
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, the prior art of record fails to teach or render obvious a compliant mechanism providing clicking haptic feedback wherein the outer sleeve has on its inner surface one or more grooves or teeth facing the at least one notch on the surface of the inner rod, such that when the inner rod is extended, the at least one notch engages with the one or more grooves or teeth to create a clicking haptic feedback, in combination with the remaining limitations of the claims. The closest prior art is considered to be Vetter et al. (US 2014/0358029) which discloses in FIGs 45A-47 a compliant section (Paragraphs [0155-0158]) in an inner rod having various slits and bends forming a generally S-shaped form such that axial extension of the rod in permitted by compliant bending of the compliant section, but is silent regarding at least one notch engaging the outer sleeve in the claimed manner to provide as clicking haptic feedback. Further, this would not have been an obvious modification because the prior art fails to disclose a means for creating a clicking haptic feedback integral with a compliant section, as such a mechanism is typically provided in the handle of an instrument.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771